ADVANCED DRAINAGE SYSTEMS TO ANNOUNCE FOURTH QUARTER AND FISCAL YEAR 2, 2017 HILLIARD, Ohio – (May 18, 2017) – Advanced Drainage Systems, Inc. (NYSE: WMS) (“ADS” or the “Company”), a leading global manufacturer of water management products and solutions for commercial, residential, infrastructure and agricultural applications, today announced that it will release its unaudited fourth quarter and fiscal year 2017 financial results before the market opens on May 25, 2017. Chairman and Chief Executive Officer, Joe Chlapaty, and Chief Financial Officer, Scott Cottrill will host a conference call and webcast on May 25, 2017 at 10:00 a.m. ET to discuss the unaudited results for the fourth quarter and fiscal year 2017.
